Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following action is a NON-FINAL OFFICE ACTION in response to the application filed on 10/4/2021.

	The status of the claims is as follows:
		Claims 1-16, 18-19 have been cancelled; and 
		Claims 17, and 20-41 are herein addressed in detail below.

	The applicant’s information disclosure statement dated 12/30/2021 has been considered and a copy has been placed in the file.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., --now Patent No. 11,136,812--.  
Appropriate correction is required.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 17, 20-25, 27-39 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shelley (2018/0058130 A1).
Shelley (2018/0058130 A1) discloses a method for opening or closing a door (500) by a motorized door opening device (100) comprising receiving a signal (wireless communication, paragraphs [0047], [0050], [0062],  [0063], etc. and throughout the entire specification), and forcing at least one wheel (13) against a surface with a force sufficient to ensure friction between the at least one wheel (23) and the surface and to prevent slipping of said at least one wheel (23) relative to the surface and to rotate the wheel (23) in a desired direction to pen or close the door (500) after lowering (see passages below) [Claim 17]  and lowering the wheel (23) in response to the signal (see passages below) [Claim 41]

    PNG
    media_image1.png
    658
    880
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    365
    877
    media_image2.png
    Greyscale

and a “predetermined” force is determined during setup process (see passages above and below, and additional paragraph [0006]) [Claim 34] and adjusting the power delivered to the wheel or force applied by the wheel (23) (see passages above and just below). [Claim 35]

    PNG
    media_image3.png
    671
    881
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    203
    889
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    690
    885
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    211
    884
    media_image6.png
    Greyscale

Wherein determining the door (500) position before lowering of the wheel (23) see passage below). [Claim 20]

    PNG
    media_image7.png
    431
    880
    media_image7.png
    Greyscale

Wherein conducting a setup process to determine the force to be applied by the wheel (23) to the surface (see passage below). [Claim 21]

    PNG
    media_image8.png
    216
    883
    media_image8.png
    Greyscale

Wherein raising of said wheel (23) (see passage paragraphs [0042-0047] above). [Claim 22]
Wherein modifying contact pressure applied by the at least one when (23) on the surface after lowering (see passages [0042-0047] and [0077] above). [Claim 23]
Wherein receiving a signal receiving a wireless signal (see at least paragraphs [0010-0012] and throughout specification). [Claims 24 and 32]
[NOTE: claims 24 and 32 are identical and a future rejection may be necessary in the future and the Examiner currently assumes that the dependency of claim 32 is incorrect]
 
    PNG
    media_image9.png
    272
    882
    media_image9.png
    Greyscale

Wherein including after rotating, sensing an absolute relative position of the door relative to the device (see passage below) [Claim 25] and a second signal (i.e., signal) indicating that the door (500) has reached a predetermined opening/closing degree to control the door. [Claim 36]

    PNG
    media_image7.png
    431
    880
    media_image7.png
    Greyscale

Wherein the device includes circuitry configured to transmit parameter to a computer and/or mobile device, and remotely reprogramming the circuitry (see passages below) [Claim 27]

    PNG
    media_image10.png
    624
    875
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    808
    892
    media_image11.png
    Greyscale


Wherein the device includes at least one sensor to detect an object in a door opening trajectory and transmitting a signal by the sensor to stop rotating of the wheel (23) when the object is detected in the door opening trajectory (see passage below). [Claim 28] and to include a sensor to increase electric current to the motor when sensing increased current via the sensor [Claim 29] (see passage below)


    PNG
    media_image12.png
    211
    875
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    272
    884
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    98
    888
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    208
    894
    media_image15.png
    Greyscale



    PNG
    media_image16.png
    427
    880
    media_image16.png
    Greyscale

Wherein when a linear actuator extendible element is extended a linear actuator piston is partly or fully retracted. (see passages below) [Claim 30] and allowing contact check to measure changes of an electric parameter from the linear actuator (see passages below and passages regarding claim 27, i.e., programming per se.) [Claim 39]

    PNG
    media_image17.png
    478
    877
    media_image17.png
    Greyscale

Wherein the device includes a Bluetooth component and transmits a single to unlock the door. (see passages below) [Claim 31] and the signal is wireless (see passages below). [Claim 33]



    PNG
    media_image18.png
    221
    882
    media_image18.png
    Greyscale

(Note: passage above stated that there are systems that automatically control the opening of a swing door which includes an electronic controller, thus automatically control of the opening of a swing door includes unlocking thereof among other sequences)

    PNG
    media_image19.png
    297
    882
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    269
    880
    media_image20.png
    Greyscale


    PNG
    media_image21.png
    180
    881
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    284
    888
    media_image22.png
    Greyscale

Wherein the device has a standby mode for reducing electric power to the components of the device (see passages below) [Claim 37]

    PNG
    media_image23.png
    292
    877
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    215
    878
    media_image24.png
    Greyscale

Wherein and to perform a check for operation of the wheel (23) with the surface (see passages below) [Clam 38]

    PNG
    media_image25.png
    334
    884
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    214
    877
    media_image26.png
    Greyscale






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shelley (2018/0058130 A1).
All of the elements of the instant invention are disclosed above except sensing being performed by one of an angle sensor, a gyroscope and optical sensor.

    PNG
    media_image27.png
    273
    877
    media_image27.png
    Greyscale


    PNG
    media_image28.png
    266
    878
    media_image28.png
    Greyscale

Although Shelley (2018/0058130 A1) discloses that the sensor can be of any type, Shelley (2018/0058130 A1) fails to specifically disclose an angle sensor, a gyroscope or an optical sensor.
It would have been obvious before the effective filing date of the claimed invention to provide the device of Shelley (2018/0058130 A1) with any type of sensor, including an angle sensor, a gyroscope or an optical sensor since sensors are well known for determining the position of a door and all are art equivalent to respect to one another.  Furthermore, it would have been a matter of design choice to choose a specific sensor for a specific desired application per se.  Still furthermore, the device of Shelley (2018/0058130 A1) would operate equally as well when utilizing any type of sensor.
With respect to claim 40, all of the elements of the instant invention are discussed in detail above except providing an accelerometer for controlling movement/position or time of the opening of the door.
Shelley (2018/0058130 A1) discloses a control for the movement of the door and in paragraph [0005] it is well known in the art that timers are used in the opening and closing of the door but specifically fails to disclose the use of an accelerometer for these controls.
The Examiner takes official notice in that accelerometers are well known in the art and would have been obvious before the effective filing date of the claimed invention to provide the device of Shelley (2018/0058130 A1) with an accelerometer to assist in the opening/closing of the door as well as the position of the door since a remote control and operator desires to know the position of the door as well as the amount of time a door will remain open for handicap purposes.  Still furthermore, the device of Shelley (2018/0058130 A1) would operate equally as well when utilizing an accelerometer.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Several patents have been cited which disclose elements similar to that of the applicant’s invention.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634